UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7574



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KEVIN DILDY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (CR-00-8)


Submitted: December 15, 2005              Decided:   December 22, 2005


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin Dildy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kevin Dildy appeals the district court’s order dismissing

his request to appoint counsel.    We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.   See United States v. Dildy, No. CR-

00-8 (E.D. Va. July 29, 2005) .     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                                - 2 -